Exhibit 10.4
UNITED STATES OF AMERICA
Before the
OFFICE OF THRIFT SUPERVISION
 

        In the Matter of  )  Order No.: WN-09-024       )        )      FIRST
BANCSHARES, INC. )  Effective Date: August 17, 2009     )     
Mountain Grove, Missouri 
OTS Docket No. H2220 
)
) 
   

 
STIPULATION AND CONSENT TO ISSUANCE OF ORDER TO CEASE AND DESIST
 
WHEREAS, the Office of Thrift Supervision (OTS), acting by and through its
Regional Director for the Western Region (Regional Director), and based upon
information derived from the exercise of its regulatory and supervisory
responsibilities, has informed First Bancshares, Inc., Mountain Grove, Missouri,
OTS Docket No. H2220 (Holding Company), that the OTS is of the opinion that
grounds exist to initiate an administrative proceeding against the Holding
Company pursuant to 12 U.S.C. § 1818(b);
WHEREAS, the Regional Director, pursuant to delegated authority, is authorized
to issue Orders to Cease and Desist where a savings and loan holding company has
consented to the issuance of an order; and
WHEREAS, the Holding Company desires to cooperate with the OTS to avoid the time
and expense of such administrative cease and desist proceeding by entering into
this Stipulation and Consent to the Issuance of Order to Cease and Desist
(Stipulation) and, without admitting or denying that such grounds exist, but
only admitting the statements and conclusions in Paragraphs
 
First Bancshares, Inc.
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 1 of 6

 



 
 

--------------------------------------------------------------------------------

 
1 - 3 below concerning Jurisdiction, hereby stipulates and agrees to the
following terms:
 
Jurisdiction.
1.   The Holding Company is a "savings and loan holding company" within the
meaning of 12 U.S.C. § 1813(w)(3) and 12 U.S.C. § 1467a. Accordingly, the
Holding Company is a "depository institution holding company" as that term is
defined in 12 U.S.C. § 1813(w)(1).
2.   Pursuant to 12 U.S.C. § 1818(b)(9), the "appropriate Federal banking
agency" may initiate cease and desist proceedings against a savings and loan
holding company in the same manner and to the same extent as a savings
association for regulatory violations and unsafe or unsound acts or practices.
3.   Pursuant to 12 U.S.C. § 1813(q), the Director of the OTS is the
"appropriate Federal banking agency" with jurisdiction to maintain an
administrative enforcement proceeding against a savings and loan holding
company. Therefore, the Holding Company is subject to the authority of the OTS
to initiate and maintain an administrative cease and desist proceeding against
it pursuant to 12 U.S.C. § 1818(b).
OTS Findings of Fact.
4.   Based on its March 30, 2009 Report of Examination of the Holding Company,
the OTS finds that the Holding Company has engaged in unsafe or unsound
practices that resulted in an increasing level of classified assets, poor
earnings, and inadequate risk management practices of its subsidiary, First Home
Savings Bank, Mountain Grove, Missouri, OTS Docket No. 05233.
Consent.
5.   The Holding Company consents to the issuance by the OTS of the accompanying
Order to Cease and Desist (Order). The Holding Company further agrees to comply
with the terms of
 
First Bancshares, Inc.
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 2 of 6

 
 



 
 

--------------------------------------------------------------------------------

 

the Order upon the Effective Date of the Order and stipulates that the Order
complies with all requirements of law.
Finality.
6.  The Order is issued by the OTS under 12 U.S.C. § 1818(b). Upon the Effective
Date, the Order shall be a final order, effective, and fully enforceable by the
OTS under the provisions of 12 U.S.C. § 1818(i).
Waivers.
7.  The Holding Company waives the following:

 
(a)  the right to be served with a written notice of the OTS's charges against
it as provided by 12 U.S.C. § 1818(b) and 12 C.F.R. Part 509; 
  (b)  the right to an administrative hearing of the OTS's charges as provided
by 12 U.S.C. § 1818(b) and 12 C.F.R. Part 509;   
(c)  the right to seek judicial review of the Order, including, without
limitation, any such right provided by 12 U.S.C. § 1818(h), or otherwise to
challenge the validity of the Order; and 
 
(d)  any and all claims against the OTS, including its employees and agents, and
any other governmental entity for the award of fees, costs, or expenses related
to this OTS enforcement matter and/or the Order, whether arising under common
law, federal statutes, or otherwise. 

OTS Authority Not Affected.
8.  Nothing in this Stipulation or accompanying Order shall inhibit, estop, bar,
or otherwise prevent the OTS from taking any other action affecting the Holding
Company if, at any time, the
 
First Bancshares, Inc.
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 3 of 6



 
 

--------------------------------------------------------------------------------

 
OTS deems it appropriate to do so to fulfill the responsibilities placed upon
the. OTS by law.
Other Governmental Actions Not Affected.
9.   The Holding Company acknowledges and agrees that its consent to the
issuance of the Order is solely for the purpose of resolving the matters
addressed herein, consistent with Paragraph 8 above, and does not otherwise
release, discharge, compromise, settle, dismiss, resolve, or in any way affect
any actions, charges against, or liability of the Holding Company that arise
pursuant to this action or otherwise, and that may be or have been brought by
any governmental entity other than the OTS.
Miscellaneous.
10.   The laws of the United States of America shall govern the construction and
validity of this Stipulation and of the Order.
11.   If any provision of this Stipulation and/or the Order is ruled to be
invalid, illegal, or unenforceable by the decision of any Court of competent
jurisdiction, the validity, legality, and enforceability of the remaining
provisions hereof shall not in any way be affected or impaired thereby, unless
the Regional Director in his or her sole discretion determines otherwise.
12.   All references to the OTS in this Stipulation and the Order shall also
mean any of the OTS's predecessors, successors, and assigns.
13.   The section and paragraph headings in this Stipulation and the Order are
for convenience only and shall not affect the interpretation of this Stipulation
or the Order.
14.   The terms of this Stipulation and of the Order represent the final
agreement of the parties with respect to the subject matters thereof, and
constitute the sole agreement of the parties with respect to such subject
matters.
 
First Bancshares, Inc.
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 4 of 6



 
 

--------------------------------------------------------------------------------

 

15.   The Stipulation and Order shall remain in effect until terminated,
modified, or suspended in writing by the OTS, acting through its Regional
Director or other authorized representative.
Signature of Directors/Board Resolution.
16.   Each Director signing this Stipulation attests that he or she voted in
favor of a Board Resolution authorizing the consent of the Holding Company to
the issuance of the Order and the execution of the Stipulation. This Stipulation
maybe executed in counterparts by the directors after approval of the execution
of the Stipulation at a duly called board meeting. A copy of the Board
Resolution authorizing the execution of this Stipulation shall be delivered to
the OTS along with the executed original(s) of this Stipulation.
 
[Remainder of Page Intentionally Left Blank]
 
First Bancshares, Inc.
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 5 of 6

--------------------------------------------------------------------------------


        WHEREFORE, the Association, by its directors, executes this Stipulation.
 
 

  Accepted by:      FIRST BANCSHARES, INC. OFFICE OF THRIFT SUPERVISION 
Mountain Grove, Missouri            By:/s/Thomas M.
Sutherland                             By: /s/C.K.
Lee                                                       Thomas M. Sutherland  
       C.K. Lee       Chairman          Regional Director, Western Region       
    Date: See Effective Date on page 1                 /s/D. Mitch Ashlock,
Director                               D. Mitch Ashlock, Director            
       /s/Robert J. Breidenthal, Director                        Robert J.
Breidenthal, Director                   /s/Harold F. Glass,
Director                                  Harold F. Glass, Director           
       /s/Billy E. Hixon, Director                                       Billy
E. Hixon, Director                   /s/John G. Moody,
Director                                   John G. Moody, Director   

 
First Bancshares, Inc.
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 6 of 6
 

 

--------------------------------------------------------------------------------



 